Title: From George Washington to Captain Allen McLane, 28 November 1777
From: Washington, George
To: McLane, Allen

 

Sir
Head Quarters [Whitemarsh, Pa.] 28th Novemr 1777

I have certain information that Lord Cornwallis returned from Jersey Yesterday, and ’tis said they intend an Attack upon this Army with their joint force before Genl Green can rejoin us. I therefore depend upon your keeping a very good look out upon their line, and gaining every intelligence from people coming out of Town, that I may have the earliest Notice of their Movements or Intentions. I am Sir Yr most obt Servt

Go: Washington

